DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first generating unit”, “second generating unit”, and “receiving unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
first generating unit – controller 11 functions as a first generating unit (page 12, lines 12-17);
second generating unit – controller 11 functions as a second generating unit (page 12, lines 12-17);
receiving unit – controller 11 functions as a receiving unit (page 12, lines 12-17).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, 16, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naick et al. (US 2008/0126959).
(1) regarding claim 1:
Naick ‘959 discloses a display apparatus (display screen 20 in Fig. 2 and paragraph [0031]) comprising: 
a processor (processing unit 51 in Fig. 4) configured 
to generate a first image including (i) a setting area for receiving a setting of a setting item (setting window 21 in Fig. 2 and paragraph [0031], where the setting window (first image) is used to receive user selections) and (ii) a command area for receiving a command regarding the setting (paragraph [0031], where the pop-up windows shows up, it requires the user to enter a command, which could be an expiration date); 
generate a second image representing the command area (pop-up dialog box 22 in Fig. 2 and paragraph [0031], where the pop-up dialog box is being interpreted as the second image); 
receive an operation on the setting item performed by a user (paragraph [0031], where a user can enter a selection on the settings); and 
display the second image over the first image in a case where the command area is not displayed when the processor receives the operation (Fig. 2, where a pop-up window will be displayed on top of the first setting window, when the user selects an option that requires further settings. Thus, the command area was not displayed before the processor receives the selection from the user).

(2) regarding claim 6:
Naick ‘959 further discloses wherein the processor displays a number of to-be-set items, the to- be-set items being, among the setting items, setting items that require setting by the operation (Fig. 2 shows that options (to-be-set items) are being displayed and have selection options for the user to choose).

(3) regarding claim 11:
Naick ‘959 further discloses wherein the processor distinguishably displays a number of each set of to-be-set items depending on whether the set of to-be-set items is displayed (Fig. 2 shows that options (to-be-set items) are being displayed and have selection options for the user to choose).

(4) regarding claims 16 and 17:
Naick ‘959 further discloses wherein the processor distinguishably displays a line separating a display area, and distinguishably displays a number of each set of to-be-set items according to arrangement with respect to the line (in Fig 2, it can be seen that under “Grammar and style options” there is a line (part of the lower rectangle) that is separating the top content from the bottom content. And the display is displaying the setting options under that line of the rectangle).

(5) regarding claim 18:
Naick ‘959 further discloses wherein the processor displays the second image over an area of the first image that does not serve as a target of operation received by the processor (Fig. 2, where a pop-up window will be displayed on top of the first setting window not covering the main window options, when the user selects an option that requires further settings. Thus, the command area was not displayed before the processor receives the selection from the user).

(6) regarding claim 20:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Naick et al. (US 2008/0126959) in view of Otsuka et al. (US 2017/0329563).
(1) regarding claim 19:
Naick ‘959 discloses the display apparatus according to Claim 1 (rejection in item 1- (1) above);
Naick ‘959 discloses all the subject matter as described above except an image processing apparatus comprising: 
a display apparatus; and 
a processor that processes an image using a setting item set by the display apparatus.
However, Otsuka ‘563 teaches an image processing apparatus (Information processing apparatus 1 in Fig 1) comprising: 
a display apparatus (3 in Fig. 1); and 
a processor (controller 2 in Fig. 1) that processes an image using a setting item set by the display apparatus (paragraph [0061] and [0070], where the printer is clearly shown as using the selection of settings to process an image).
Having a system of Otsuka ‘563 reference and then given the well-established teaching of Naick ‘959 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naick ‘959 to include the limitations as taught by Otsuka ‘563 because s intended to provide an information processing apparatus and a non-transitory recording medium capable of restoring an intended print setting input for the first time by a user through simple operation (paragraph [0008]).

Allowable Subject Matter
Claims 2-5, 7-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claim 2 discloses the unique and distinct limitations of “wherein, in a case where the command area is not displayed when the processor receives an operation on any of a plurality of the setting items, the processor displays the second image after a predetermined time period has elapsed since the operation, the predetermined time period being determined in accordance with the setting item”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 3-5, 7-10, and 12-15 depend on claim 2, therefore a similar analysis applies,

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675